Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2021 has been entered.
Response to Arguments
Applicant's arguments in the Response to Amendments and Remarks to Accompany Request for Continued Examination (“Response”) filed 8 September 2021 have been fully considered but they are not persuasive. 
Applicant argues “the claim is directed to a method necessarily rooted in locationing technology that overcomes a challenge specific to the realm of locationing for mobile devices” (Response: pg. 6). Put simply, the recited method receives and calculates first location information from a device, detects an event determined to be at another location which is close to the first location, generates a request for camera data from the device, receive and display the camera data. Nowhere is it cited how technology is being used to receive or determine location data, but rather each of the recitations could simply be a user inputting location information into the system, or the system detecting an event because a user input an event with location information. The blink data is not defined in the claims, nor in the Specification, 
Applicant’s arguments, see Response, with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2012/0133772 A1 to Ortiz (“Ortiz”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1  recites the limitation "blink data" in line 8. Claim 8 recites the limitation "blink data" in line 9. However, it is unclear if this blink data is the same blink data which was recited previously in the same claim. Claim 15 recites the limitation “a location tag” in lines 4 and 10. However, it is unclear if these are the same location tags or two different location tags. Claims 2-7, 9-14 and 16-20 are rejected under 35 USC 112(b) for being dependent on a claim rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving and calculating first location data, detecting an event determined to be at a second location, comparing the first location to the second location in order to generating and transmitting a request for camera data proximate the second location, and receiving and displaying the camera data, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.
Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 8 and 15) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
receiving blink data from a location tag associated with an application device, wherein the application device is mobile and includes a camera; 
calculating, using a processor, a first location within a venue for the application device based on blink data generated by the location tag at a first time; 
detecting an event occurrence at the first time;
determining, using the processor and based on sensor data or location data generated using blink data, second location within the venue corresponding to the event occurrence;
comparing, using the processor, the first location to the second location;
in response to the first location being proximate to the second location, generating, using the processor, a camera data request and transmitting the camera data request to the application device; and 
receiving camera data captured by the camera from the application device in response to the camera data request; and
causing the camera data to be displayed on a display.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mathematical concepts, certain methods of organizing human activity  and mental processes performed by generic computer components. That is, other than reciting “an application device,” “a camera”, “a location tag”, “a processor” and “a display” nothing in the claim element precludes the step from practically being a mathematical concept, a mental process or a method of organized human activity. For example, but for the “application device,” “camera”, “location tag”, “processor” and “display”  language, “receiving blink data …; in response to the first location being proximate to the second location, generating… a camera data request and transmitting the camera data request …; and receiving camera data … in response to the camera data request; and causing the camera data to be displayed …” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Further, “detecting an event occurrence at the first time; determining, … based on sensor data or location data generated using blink data, second location within the venue corresponding to the event occurrence; comparing… the first location to the second location” in the context of this claim encompasses a mental process. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Even further, “calculating… a first location within a venue… based on blink data generated… at a first time” in the context of this claim encompasses mathematical concepts. If the claim limitations, under its broadest reasonable interpretation, covers mathematical relationship, mathematical formula or mathematical calculation but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
an application device,

a location tag,
a hub including a processor, and
a display (a venue screen).  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0388 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0267747 A1 to Kritt et al. (“Kritt”) in view of United States Patent No. 5,793,630 to Theimer et al. (“Theimer”) and United States Patent Application Publication No. 2012/0133772 A1 to Ortiz (“Ortiz”).
As per claims 1 and 8, the claimed subject matter that is met by Kritt includes:
A method comprising (Kritt: ¶ 0007): 
receiving data from a location tag associated with an application device, wherein the application device is mobile and includes a camera (Kritt: ¶¶ 0051 and 0054); 
first location within a venue for the application device based on data generated by the location tag at a first time (Kritt: ¶¶ 0051 and 0054);
detecting an event occurrence at the first time (Kritt: ¶¶ 0055-0056);
determining, using the processor, a second location within the venue corresponding to the event occurrence (Kritt: ¶¶ 0055-0056);
generating, using the processor, a camera data request and transmitting the camera data request to the application device (Kritt: ¶ 0061);
receiving camera data captured by the camera from the application device in response to the camera data request (Kritt: ¶¶ 0051, 0054 and 0061); and 

Kritt fails to specifically teach 1.) receiving blink data from a location tag; 2.) calculating, using a processor, location data based on blink data; 3.) determining, using the processor and based on sensor data or location data generated using blink data, second location within the venue corresponding to the event occurrence; 4.) comparing, using the processor, the first location to the second location; and 5.) in response to the first location being proximate to the second location, generating, using the processor, a camera data request and transmitting the camera data request to the application device. The Examiner provides Theimer to teach and disclose claimed features 1-2.
The claimed subject matter that is met by Theimer includes:
receiving blink data from the location tag (Theimer: column 2, lines 40-56 and column 8, lines 15-30); and
calculating, using a processor, location data based on the blink data (Theimer: column 2, lines 40-56 and column 8, lines 15-30)
determining, using blink data, a second location (Theimer: column 2, lines 40-56 and column 8, lines 15-30);
Kritt teaches a method of reading tags. Theimer teaches a comparable method of reading tags that was improved in the same way as the claimed invention. Theimer offers the embodiment of receiving blink data from the location tag and calculating, using a processor, location data based on the blink data. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the blink data as disclosed by Theimer to 
Kritt and Theimer fail to specifically teach 3.) determining, using the processor and based on sensor data or location data generated using blink data, second location within the venue corresponding to the event occurrence; 4.) comparing, using the processor, the first location to the second location; and 5.) in response to the first location being proximate to the second location, generating, using the processor, a camera data request and transmitting the camera data request to the application device. The Examiner provides Ortiz to teach and disclose claimed features 3-5.
The claimed subject matter that is met by Ortiz includes:
determining, using the processor and based on sensor data or location data generated using blink data, second location within the venue corresponding to the event occurrence (Ortiz: ¶¶ 0014, 0022, 0027, 0033, 0051 and 0053); 
comparing, using the processor, the first location to the second location (Ortiz: ¶¶ 0014, 0022, 0027, 0033, 0051 and 0053); and 
in response to the first location being proximate to the second location, generating, using the processor, a camera data request and transmitting the camera data request to the application device (Ortiz: ¶¶ 0014, 0022, 0027, 0033, 0051 and 0053)
Kritt teaches a method of providing videos from multiple perspectives at a venue. Ortiz teaches a comparable method of providing videos from multiple perspectives at a venue that was improved in the same way as the claimed invention. Ortiz offers the embodiment of determining, using the processor and based on sensor data or location data generated using 
As per claims 2 and 9, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the camera data is image data (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 3 and 10, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the display is a venue screen (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 4 and 11, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:

The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the application device is a first application device, and further comprising transmitting the camera data to a second application device proximate the first application device (Ortiz: ¶ 0077).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 6 and 13, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
further comprising transmitting the camera data to a social media site (Ortiz: ¶¶ 0010-0011).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the event occurrence is indicative of at least one of an injury or a security event (Ortiz: ¶ 0050).


As per claim 15, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
a system comprising (Kritt: Fig. 2): 
an application device, wherein the application device is mobile and includes a data capture device (Kritt: Fig. 2, 150); 
a location tag associated with the application device (Kritt: ¶ 0051 and 0054 and Fig. 2, 192); 
a hub including a processor, the hub configured to (Kritt: ¶ 0035 and Fig. 2, 140): 
detect an event occurrence at a first time (Kritt: ¶¶ 0055-0056);
determine, based on sensor data or location generated using blink data, a first location within a venue (Kritt: ¶¶ 0055-0056 and Theimer: column 2, lines 40-56 and column 8, lines 15-30); 
compare the first location to a second location generated based on a location tag associated with the application device (Ortiz: ¶¶ 0014, 0022, 0027, 0033, 0051 and 0053, Kritt: ¶ 0058 and Theimer: column 2, lines 40-56 and column 8, lines 15-30); and
when the comparison indicates that the location tag is proximate the event occurrence generate and transmit a data request to the application device, wherein the application device is to transmit camera data captured by the data capture device of the 
a display to display the camera data (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the display is a venue screen (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the hub is to transmit the camera data to a social media site associated with the application device (Ortiz: ¶¶ 0010-0011).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the data request includes a period of time including the first time of the event occurrence (Kritt: ¶¶ 0055 and 0056).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
19, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the event occurrence indication is indicative of at least one of an injury or a security event (Ortiz: ¶ 0050).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the application device is a first application device, and the hub is to transmit the camera data to a second application device proximate the first application device (Ortiz: ¶ 0077).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 1 and 8, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627